Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 1 of 7
Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 2 of 7
Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 3 of 7
Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 4 of 7
Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 5 of 7
Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 6 of 7
Case 20-67732-jwc   Doc 6   Filed 07/01/20 Entered 07/01/20 14:24:30   Desc Main
                             Document     Page 7 of 7
